El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La demanda jurada que - se presentó en este caso tiene por objeto cobrar indemnización por daños y perjuicios su-fridos por el demandante en su propiedad y en su persona. Alegó el demandante en el becbo segundo de la primera causa de acción por daños en su propiedad que el accidente: fué debido a la negligencia de la demandada porque el tren que tuvo la colisión con su automóvil caminaba rápidamente al cruzar la calle de Méndez Vigo de Mayagüez sin tocar la campana, sonar el pito, poner cadenas en el cruce, encender-luces de alarma o dar otra señal al aproximarse al cruce,., por lo que el demandante no tuvo conocimiento de la apro-ximación del tren a dicho cruce; y en el becbo tercero con-signó que los daños a su propiedad consistieron en el valor-de su automóvil, que es de $1,350 y en el valor del uso y beneficio de él, que es de $1,000.
La demandada contestó esas alegaciones negando todo lo contenido en dicho hecho segundo tal y como aparece redac-tado y alegó en oposición que el maquinista del tren hizo sonar el silbato a -la salida de la estación de la playa de Mayagüez y caminó a tres o cuatro kilómetros por hora so-nando también el fogonero continuamente la campana; que a una distancia de 200 ó 250 metros del paso a nivel de la calle de Méndez Vigo de dicha ciudad volvió el maquinista a usar el silbato de la locomotora para indicar su aproxi-mación a dicho paso a nivel, continuando su marcha a la misma velocidad de tres o cuatro kilómetros por hora y sin dejar el fogonero de tocar la campana de la locomotora; que al' entrar en el paso nivel dicho y observar que un auto-móvil iba hacia él a gran velocidad y que apresuraba su marcha para cruzar frente a la locomotora hizo el maqui-nista, acto seguido, cuantos esfuerzos estuvieron a su alcance? para .detener la locomotora, aplicando inmediatamente,' el freno de aire y dando contra marcha, aunque todo fué inútil *610para evitar el diocjue; que la locomotora llevaba en aquel momento encendido un foco de gas acetileno en su parte de-lantera cuyo radio de acción iluminatoria alcanzaba a una distancia de 200 a 250 metros claramente visibles, luz que constituía una señal inequívoca de la aproximación del tren; que en. dicho paso nivel en aquel momento existían postes en los que se leen en español e inglés las palabras “ojo al tren”, “párese”, “mire”, “oiga”; que también habían aque-lla noche luces rojas encendidas en el cruce, visibles a una distancia de 300 metros para los que cruzan la vía; que la demandada no está obligada por la ley a poner cadenas, guarda-barrera o luces en aquel sitio, como de contrario se alega, y, por tanto, negaba específicamente „ cuanto a este respecto se dice en la demanda; que expontáneamente ha puesto cadenas en aquel sitio desde la salida a la puesta del sól y por las noches sustituye esos servicios con el de luces rojas, servicios ambos que conocía el demandante. En cuanto al hecho tercero admitió que ocurrió el choque pero negó que fuera resultado de lo expuesto en el hecho segundo y negó además por falta de información que el automóvil quedara inutilizado para servicio alguno y a que estaba dedicado.
En el recurso de apelación interpuesto por el demandante contra la sentencia de la Corte de Distrito de Mayagüez que declaró sin lugar su demanda alega como primer motivo para solicitar la revocación de la sentencia que la coi'te inferior cometió error al negar su petición de que dictase sentencia sobre las alegaciones porque, el demandado no había negado específicamente los hechos antes consignados de su demanda.
Aunque el demandado negó de una manera general el he--cho segundo de la primera causa de acción, sin embargo, como alegó en contrario materia que es una oposición com-pleta a todos los extremos consignados en dicha alegación, resultó de este modo negada específicamente dicha alegación ya que las afirmaciones en una contestación contrarias a lo <que afirma la demanda equivalen a una negación de ésta y, *611por tanto, la corte inferior no cometió' el error que se le atribuye. Hill v. Smith, 27 Cal. 476; Pfister v. Wade, 69 Cal. 133; Perkins v. Brock, 80 Cal. 320; Burris v. People’s Bitch Company, 104 Cal. 248; Stetson v. Briggs, 114 Cal. 511.
Se funda el segundo motivo del recurso en que la corte inferior admitió erróneamente como prueba durante el juicio dos certificaciones.
Según la exposición del caso que se nos ha presentado, la demandada adujo eñ evidencia “una certificación expedida por el secretario del extinguido Consejo Ejecutivo, Pedro Castro, concerniente a lo que se refiere la Ley No. 35 de 1911, enmendada por la ley de 1916, respecto a pasos a niveles” y el demandante se opuso a su admisión por ser una cuestión de ley que no puede probarse con certificación, pero la corte la admitió y el demandante tomó excepción.
También presentó la demandada y admitió la corte inferior con la oposición del demandante una certificación del secretario municipal accidental del municipio de Mayagüez creditiva de que en dicho municipio no existe ordenanza municipal que regule el paso de trenes dentro de dicha mu-nicipalidad.
Hemos copiado literalmente lo que aparece de la trans-cripción con respecto a la primera certificación no solamente porque lo que en ella se consigna no nos da conocimiento de lo que la certificación dice, excepto que se refiere a pasos a nivel, sino además porque la Ley No. 35 de 1911 no trata sobre pasos a nivel ni en 1916 hay ley alguna que trate sobre esa materia. Oreemos, sin embargo, que se ha quérido hacer referencia a la Ley No. 64 de 1911 y a su enmienda de 1915 por la Ley No. 12, pues éstas se refieren a que las compa-ñías de servicio público están obligadas a establecer y con-servar cadenas, barreras y otros medios adecuados de pro-tección en los cruces de las carreteras públicas insulares y en los demás cruces públicos que el Consejo Ejecutivo desig-nare; y si, como suponemos, la certificación se refiere a que *612el Consejo Ejecutivo no había dispuesto qne en el cruce de la calle Méndez Yigo se pusieran barreras o cadenas, era ésta una cuestión de becbo que podía probar la demandada.
El apelante no sostiene ahora su objeción por el motivo que'alegó en la corte inferior, sino porque entiende qne.el secretario del Consejo Ejecutivo no está facultado para cer-tificar hechos que no consten de los documentos obrantes en su oficina. Nosotros opinamos que estando autorizado dicho secretario para expedir certificados de todo o parte de los documentos obrantes en su oficina, puede también, como con-secuencia de esa facultad, certificar que no consta de los do-cumentos bajo su custodia que se haya dictado'determinada resolución por el Consejo Ejecutivo. De todos modos no resulta perjuicio alguno para el apelante porque si era ne-cesario probar qne el Consejo Ejecutivo había designado que en ese cruce se pusieran dichos medios de seguridad a él co-rrespondía esa prueba y lo que hizo el apelado fué demos-trar que tal designación no fué hecha.
En cuanto a la segunda certificación alega ahora por pri-mera vez el apelante que no era admisible porqué siendo el secretario municipal el autorizado por la ley para expedir certificaciones del archivo municipal, cuando firma otra persona por él tiene que hacer constar que lo hace a nombre y representación del propietario y firmar en igual forma. Como no conocemos los términos en qué la certificación fué firmada no estamos en condiciones de considerar la cuestión propuesta.
Los otros seis motivos de error que se alegan pueden con-siderarse conjuntamente porque se refieren a la apreciación de la prueba por la corte inferior y a la interpretación de la ley aplicable al caso.
Del examen de la prueba resulta que en la madrugada del 26 de marzo de 1917 y en el sitio en que la vía férrea de la demandada cruza la calle Méndez Yigo de la ciudad de Ma-yagüez, ocurrió una colisión entre la locomotora del tren de *613la demandada y nn automóvil del demandante en qne él via-' jaba eon otras personas, al intentar cruzar la vía férrea.
Con respecto a la cansa del accidente la corte inferior declaró probado qne el demandante no aminoró la marcha de su automóvil al entrar en ese cruce, sabiendo que por las noches la demandada ponía únicamente en él luces rojas para indicar su existencia, las que estaban encendidas; que la lo-comotora llevaba un potente foco de luz cuyo radio de acción alcanza por lo menos a 200 metros; que en dos ocasiones el maquinista hizo uso del pito de la locomotora y el fogonero de la campana, la primera al salir de la estación de la playa luego a una distancia de 150 a 200 metros del mencionado cruce, y que la locomotora caminaba a una velocidad máxima de 5 a 6 kilómetros por hora.
Con tales hechos y estimando la corte inferior que la de-mandada no está obligada por la ley u ordenanza alguna vi-gente en la época del accidente, a mantener en ese cruce servicio de cadenas o guarda-barreras, ni luces de alarma, llegó a la conclusión de que el choque fué debido única y ex-clusivamente a la culpa y negligencia del demandante y de-claró sin lugar su reclamación.
Aun cuando el apelante dedica gran parte de su alegato a atacar algunas de las conclusiones de hechos a que llegó el juez de la corte inferior para demostrar que no están soste-nidas por las pruebas, tales como que no aminoró la marcha de su automóvil al entrar en el cruce y que la locomotora caminaba a una velocidad máxima de 4 a 6 kilómetros por hora, sin embargo, el hecho cierto es que conociendo el de-mandante la existencia del cruce de ferrocarril de la deman- . dada en la calle Méndez Vigo y que de noche no se ponían en él cadenas y sí únicamente luces rojas para indicar la exis-tencia del cruce y que por haber casas próximas se hacía difícil ver la llegada de los trenes, entró en la vía férrea sin tomar precaución alguna y sin prestar atención a las se-ñales que con el pito y la campana hacía el tren, ni el po-*614tente foco de luz que llevaba en sn parte delantera, por' lo qne a nuestro modo de ver la cuestión el punto importante a resolver es, como también lo entiende el apelante, si la de-mandada tenía el deber legal de poner cadenas o barreras en dicbo cruce al pasar sus trenes por allí.
Sostiene el apelante que de acuerdo con la Ley No. 64 de 1911 enmendada por la No. 12 de 1915, la demandada está obligada a poner cadenas o barreras en el cruce a que ve-nimos refiriéndonos, pero que si no lo está de acuerdo con esas leyes porque el Consejo Ejecutivo no baya dictado re-glas respecto de él, entonces la obligación surge de la ley de policía de ferrocarriles del año 1888.
Dispuso la Ley No. 64 de 1911 en su sección 12 que toda compañía de ferrocarril de servicio público está obligada a establecer y conservar cadenas, barreras u otros medios ade-cuados de protección en todos los cruces de las carreteras públicas insulares y demás cruces públicos' que el Consejo Ejecutivo designare. La Ley No. 12 de 1915 no alteró ese precepto pues lo reprodujo literalmente y la enmienda de la anterior consistió únicamente en agregarle que con suje-ción a las reglas, reglamentos y órdenes del Consejo Eje-cutivo todos los ferrocarriles de servicio público deberían cercar o en otra forma defender sus vías para- evitar que en ellas entren animales y bacer otras cosas que no son del caso abora. En el caso de Domínguez v. Porto Rico Railway, Light & Power Company, 19 D. P. R. 1090, considerando la expresada Ley No. 64 reconocimos el deber de los ferroca-rriles de servicio público de poner cadenas, barreras u otros medios de seguridad de parecida índole en las carreteras pú-blicas insulares, pero la cuestión en este caso es si tenía tam-bién ese deber legal en el cruce de la calle Méndez Vigo.
Nosotros opinamos que la Ley No. 64 sólo impone ese deber en los pasos a nivel o cruces en las carreteras públicas insulares y en aquellos otros que el Consejo Ejecutivo de-signare; y como la calle de Méndez Vigo no es una carre-*615tera pública insular sino nna calle de la población de Ma-yagüez, ni el Consejo Ejecutivo ba dispuesto qne en tal cruce se pongan barreras, cadenas u otros medios de protección de la índole de esos, no estaba obligada la demandada a tener tales medios de protección en dicho sitio y, por tanto, no ha incurrido en negligencia al dejar de tenerlos.
En cuanto a la ley de policía de ferrocarriles de 1888, si bien disponía en sus artículos 18 y 19 que las compañías de ferrocarriles aseguraran por todos los medios posibles la guarda y el servicio de las barreras en los pasos a nivel y que para el cumplimiento de este precepto habría en todos los puntos que se creyera necesario guardas de vías y vigilantes de día y de noche en número suficiente a la seguridad de los trenes y buen éxito de la explotación, tales preceptos han sido derogados por la Ley No. 64 de 1911 y su enmienda de 1915 al determinar el legislador que se establezcan ca-denas, barreras u otros medios adecuados de protección en las carreteras públicas insulares y en los demás cruces que designe el Consejo Ejecutivo.
Por todo lo expuesto entendemos que no hubo negligencia alguna por parte de la demandada y que el accidente ocurrió únicamente por el descuidó y negligencia del demandante, por lo que la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Hutchison.